     JAMES D. PERKINS, WSBA #12996
 1   Attorney for the United States Trustee
 2   United States Dept. of Justice
     920 West Riverside, Room 593
 3   Spokane, WA 99201
     Telephone (509) 353-2999
 4   Fax (509) 353-3124
 5
 6                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WASHINGTON
 7
 8
       In re:                                          Case No. 19-00467-FPC11
 9
       Gray Land & Livestock, LLC                      UNITED STATES TRUSTEE’S NOTICE OF
10                                                     AND MOTION TO DISMISS OR CONVERT
                        Debtors.
11
12
                PLEASE TAKE NOTICE that the United States Trustee moves the court for an
13
     order dismissing this case or converting it to a case under Chapter 7. The United States
14
     Trustee does so pursuant to §1112(b) of the Bankruptcy Code for the following reason(s):
15
         1.            The Debtor is delinquent in filing his August through November 2019
16
                       monthly operating reports.
17
18       2.            The Debtor has not paid the fees due the United States Trustee for the
19                     second or third quarters of 2019.
20
          3.           This case has been pending for 10+ months, but the Debtor has not filed a
21
                        proposed plan and disclosure statement.
22
                The United States Trustee further requests that if conversion to Chapter 7 is
23
     ordered, that the order to convert contain the following language:
24
25              It is further ordered that the debtor pay to the United States Trustee
                all fees payable under 28 U.S.C. § 1930(a)(6).
26
      For all of the foregoing reasons, the United States Trustee asks the Court to enter an
27
     United States Trustee’s Motion to Dismiss or Convert - 1
28
19-00467-FPC11          Doc 122      Filed 01/08/20        Entered 01/08/20 15:30:49     Pg 1 of 2
 1    order either dismissing this case or converting it to one under Chapter 7 of the

 2    Bankruptcy Code.

 3
 4    UNLESS YOU FILE an objection with the Clerk of the above-entitled court either (1)
 5    by CM/ECF for electronic filers, or (2) in writing at 420 E. Yakima Avenue, Suite 200,
 6    Yakima, WA 98901 or 904 West Riverside Avenue, Room 304, Spokane, Washington
 7    99201 for all other filers, and serve a copy on the undersigned, and on the trustee, within

 8    24 days of the date of this notice, an order may be entered without further notice to you.

 9
      Dated: January 8, 2020
10
11                                                        Respectfully submitted,
12
13                                                        GREGORY M. GARVIN
                                                          Acting United States Trustee
14
                                                          /s/ James D. Perkins
15                                                        JAMES D. PERKINS
                                                          Attorney for the United States Trustee
16
17
18
19
20
21
22
23
24
25
26
27
     United States Trustee’s Motion to Dismiss or Convert - 2
28
19-00467-FPC11         Doc 122       Filed 01/08/20        Entered 01/08/20 15:30:49      Pg 2 of 2
